                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION

ROBERT WALTON                                                                         PLAINTIFF
ADC #153887

v.                             Case No. 2:18-cv-00115-KGB-JTR

ARKANSAS DEPARTMENT
OF CORRECTIONS, et al.                                                            DEFENDANTS

                                             ORDER

       Before the Court is the Recommended Partial Disposition submitted by United States

Magistrate Judge J. Thomas Ray (Dkt. No. 11). Plaintiff Robert Walton filed a partial objection

to the Recommended Partial Disposition (Dkt. No. 14). After careful review of the Recommended

Partial Disposition, a de novo review of the record, and a review of the objection, the Court adopts

the Recommended Partial Disposition as its findings in all respects (Dkt. No. 11).

       Mr. Walton filed a complaint pursuant to 42 U.S.C. § 1983 on August 13, 2018, suing the

Arkansas Department of Correction (“ADC”), ADC Director Wendy Kelley, CCS Medical, ADC

Medical Administrator Greg Recheigl, Geraldine Campbell, Adloneya Baker, and Sergeant

Dorsey A. Lee, Sr. (Dkt. No. 2). Mr. Walton alleges that defendants violated his constitutional

right to receive adequate medical care (Id.). He filed an addendum to the complaint on August 22,

2018, indicating that he was suing defendants in both their official and individual capacities,

representing that he has not begun any other lawsuit in federal court dealing with the same facts

involved in this action, and adding documents as exhibits (Dkt. No. 5). On September 11, 2018,

Judge Ray directed Mr. Walton to file an amended complaint clarifying how certain defendants

each personally participated in violating his constitutional rights; why Mr. Walton named the ADC

and “CCS Medical” as defendants; and why he named all defendants in both their individual and
official capacities (Dkt. No. 7, at 2-3). Mr. Walton then filed an amended complaint on October

2, 2018, withdrawing Director Kelley and Medical Administrator Recheigl as defendants in the

case (Dkt. No. 9). In the amended complaint, Mr. Walton also asserted that he named the ADC as

a defendant because Sergeant Dorsey is an employee and representative of the ADC and that Ms.

Campbell and Ms. Baker are employees and representatives of CCS Medical (Id., at 1). Finally,

Mr. Walton represented that he wished to sue the named defendants in their official capacities only

(Id.).

         In the Recommended Partial Disposition, Judge Ray recommends dismissing with

prejudice defendant ADC because state agencies, such as the ADC, are not “persons” that can be

sued under § 1983 (Dkt. No. 11, at 3). Judge Ray also recommends dismissing without prejudice

CCS Medical because a corporation can only be held liable under § 1983 for unconstitutional

policies or practices, and Mr. Walton has made no such allegations in this case (Id., at 4). Judge

Ray further recommends dismissing without prejudice Director Kelley and Medical Administrator

Reichegl because Mr. Walton withdraws his claims against these defendants in his amended

complaint (Id.). Finally, Judge Ray recommends that Mr. Walton be allowed to proceed with his

cruel and unusual punishment, inadequate medical care, and retaliation claims against Sergeant

Lee, Ms. Campbell, and Ms. Baker (Id., at 5). The remaining defendants were served (Dkt. Nos.

16, 19, 20).

         In his partial objection, Mr. Walton represents that: (1) he does not know how to present

his case; (2) he needs investigation done; and (3) he needs expert testimony from his surgeon at

University of Arkansas for Medical Sciences (“UAMS”) (Dkt. No. 14, at 1). Mr. Walton objects

to the Recommended Partial Disposition to the extent that he believes Medical Administrator




                                                 2
Recheigl “should be responsible for his actions as medical administrator.” (Id., at 2). Mr. Walton

further requests reconsideration of his motion to appoint counsel (Id.).1

       As Judge Ray explained in the Recommended Partial Disposition, Mr. Walton withdraws

his claims against Medical Administrator Recheigl in his amended complaint (Dkt. No. 11, at 4;

Dkt. No. 9). Even if he had not, the Court concludes that Mr. Walton fails to state a claim upon

which relief may be granted as to Medical Administrator Recheigl. To state a cognizable claim

under § 1983, a complaint must set forth specific factual allegations describing what each named

defendant allegedly did, or failed to do, that purportedly violated the plaintiff’s constitutional

rights. See, e.g., Dockery v. City of Garland, Case No. 4:10CV04071-HFB-JRM, 2011 WL

1167082, at *2 (W.D. Ark. March 10, 2011). Even giving the complaint, addendum, and amended

complaint the benefit of a liberal construction, as required under Estelle v. Gamble, 429 U.S. 97,

106 (1976), the Court concludes that Mr. Walton has not alleged the specific role Medical

Administrator Recheigl had in the alleged constitutional violations. See Madewell v. Roberts, 909

F.2d 1203, 1208 (8th Cir. 1990) (“Liability under § 1983 requires a causal link to, and direct

responsibility for, the alleged deprivation of rights.”).

       Accordingly, the Court adopts in its entirety the Recommended Partial Disposition over

Mr. Walton’s partial objection (Dkt. No. 11). The Court dismisses with prejudice defendant ADC,

and the Court dismisses without prejudice defendants CCS Medical, Director Kelley, and Medical

Administrator Recheigl.




       1
          On the same day that Mr. Walton filed his partial objections, Mr. Walton also filed a
separate motion for the appointment of counsel (Dkt. No. 15), which Judge Ray denied by separate
order (Dkt. No. 27). For these reasons, the Court does not address Mr. Walton’s request again
here.
                                                   3
It is so ordered this 29th day of August, 2019.


                                              Kristine G. Baker
                                              United States District Judge




                                         4
